Title: Treasury Department Circular to the Captains of the Revenue Cutters, 3 February 1792
From: Hamilton, Alexander,Treasury Department
To: Captains of the Revenue Cutters



Sir
Treasury DepartmentFeb. 3. 1792

I have this day written to the Collector of Boston informing him, that in addition to his duty as agent for the cutter under your command, she is henceforward committed to his general direction, subject only to the instructions which shall be from time to time received from this department. You will therefore receive and execute his orders, and you will make your communications to him, whenever the service shall require representation from you.
I am, Sir   Your obedt. servant
Alex Hamilton
